





Exhibit 10.1

SIXTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 23rd day of May, 2007, by and among SILICON VALLEY BANK
(“Bank”), RELM WIRELESS CORPORATION, a Nevada corporation (“Relm Wireless”),
RELM COMMUNICATIONS, INC., a Florida corporation (“Relm Communications” and,
together with Relm Wireless, the “Borrower”) whose address is 7100 Technology
Drive, West Melbourne, Florida  32904.

RECITALS

A.

Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 29, 2003, as previously amended (as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B.

Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C.

Borrower has requested that Bank amend the Loan Agreement to (i)  delete the Net
Profit covenant contained in Section 5 of the Amended and Restated Schedule to
Loan and Security Agreement, (ii) replace such Net Profit covenant with a
Tangible Net Worth covenant, and (iii) make certain other revisions to the Loan
Agreement as more fully set forth herein.

D.

Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.

Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.

Amendments to Loan Agreement.

Section 5 (Financial Covenants).  Section 5 of the Amended and Restated Schedule
to Loan and Security agreement is amended in its entirety and replaced with the
following:











--------------------------------------------------------------------------------







FINANCIAL COVENANTS

(Section 5.1):

Borrower shall comply with each of the following covenants.  Compliance shall be
determined as of the end of each month, except as otherwise specifically
provided below:




Tangible Net Worth:  Borrower shall maintain at all times, to be tested as of
the last day of each quarter, on a consolidated basis with respect to Borrower
and its Subsidiaries, a Tangible Net Worth of at least $28,000,000, increasing
by (a) 50% of quarterly profits, commencing with the quarter beginning April 1,
2007, and (b) 75% of the amount received in respect of issuances of equity and
the principal amount of the issuance of Subordinated Debt, in each case received
after April 1, 2007.




Adjusted Quick Ratio:  Borrower shall maintain as of the end of each quarter an
Adjusted Quick Ratio of at least 2:00 to 1.00.




Definitions.  For purposes of the foregoing financial covenants, the following
term shall have the following meaning:




“Adjusted Quick Ratio” means, as of any date, the ratio of (x) Quick Assets to
(y) Current Liabilities less Deferred Revenues; where

“Quick Assets” are, on such date, the Borrower’s consolidated, unrestricted
cash, cash equivalents, and net billed accounts receivable, all determined
according to GAAP;

“Current Liabilities” are the aggregate amount of Borrower’s Total Liabilities
which mature within one (1) year; and

“Total Liabilities” are, on any day, obligations that should, under GAAP, be
classified liabilities on Borrower’s consolidated balance sheet, including all
debt and current portion of subordinated debt allowed to be paid, but excluding
all other subordinate debt.

“Deferred Revenue” is all amounts received in advance of performance under
maintenance, licensing and service contracts and not yet recognized as revenue.

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to (i) goodwill, (ii)
intangible items including











--------------------------------------------------------------------------------







unamortized debt discount and expense, patents, trade and service marks and
names, copyrights and research and development expenses except prepaid expenses,
(iii) notes, accounts receivable and other obligations owing to Borrower from
its officers or other Affiliates, and (iv) reserves not already deducted from
assets, minus (b) Total Liabilities , plus (c) Subordinated Debt; where:

“Subordinated Debt” is indebtedness incurred by Borrower and subordinated to all
of Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank; and.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower.




Replacement of Compliance Certificate.  The Compliance Certificate attached to
the Amended and Restated Schedule to Loan Agreement is amended in its entirety
and replaced with the Compliance Certificate attached hereto as Schedule 1.

3.

Limitation of Amendments.

The amendments set forth in Section 2 above are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.

Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;











--------------------------------------------------------------------------------







4.2

Borrower has the power and authority to execute and deliver this Amendment and
to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3

The organizational documents of Borrower delivered to Bank on the June 14, 2006,
in the case of the bylaws of Relm Communications, and on August 29, 2003, in the
case of all other organizational documents, remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;

4.4

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.

Counterparts.  This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

6.

Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Bank’s receipt of the such other documents, agreements and instruments as it
may require, each in form and substance satisfactory to the Bank in its sole
discretion, and (c) payment of Bank’s legal fees and expenses in connection with
the negotiation and preparation of this Amendment.

[Signature page follows.]












--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

 

Silicon Valley Bank

 

By:

/s/ M. Scott McCarty

 

Name: M. Scott McCarty

Title: Relationship Manager

 

 

 

BORROWER

 

Relm Wireless Corporation

 

By:

/s/ William P. Kelly

 

Name: William P. Kelly

Title: Executive Vice President

 

BORROWER

 

Relm Communications, Inc.

 

By:

/s/ William P. Kelly

 

Name: William P. Kelly

Title: Executive Vice President

 












